SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1231
CA 11-01072
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


JOAN M. DOMIN, INDIVIDUALLY AND AS PARENT
AND NATURAL GUARDIAN OF CHRISTIAN KATHERINE
DOMIN, AN INFANT, PLAINTIFF-APPELLANT,

                     V                                             ORDER

STARPOINT CENTRAL SCHOOL DISTRICT,
DEFENDANT-RESPONDENT.


LAW OFFICE OF J. MICHAEL HAYES, BUFFALO (J. MICHAEL HAYES OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

BAXTER SMITH & SHAPIRO, P.C., WEST SENECA (LOUIS B. DINGELDEY, JR., OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered November 29, 2010 in a personal
injury action. The order granted the motion of defendant for summary
judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court